HOUSER, Commissioner.
A petition for a writ of mandamus wás filed on May 8, 1958, and an alternative writ in accordance with the prayer of the petition was issued by this court, commanding respondent circuit judge to grant relator’s request for a change of judge in Cause No. 6621-E, captioned Mildred Irene Lee, Plaintiff, v. Robt. Thomas Lee, Defendant, pending in Division 15 of the Circuit Court of the City of St. Louis. The alternative writ was executed by the marshal of this court on May 14, 1958 by delivering a true copy of the writ to the respondent circuit judge. Respondent has wholly failed to make return to such alternative writ of mandamus, as required by Section 529.010 RSMo 1949, V.A.M.S.
Accordingly, it is recommended that the alternative writ of mandamus be taken as confessed and that a peremptory writ of mandamus be awarded in this case. State of Missouri ex rel. Manchester v. Kellerman, 76 Mo.App. 107.
PER CURIAM.
■ The foregoing opinion of HOUSER, C., is adopted as the. opinion of the court. ■ —
Accordingly, the alternative writ of mandamus is taken as confessed and a peremptory writ of mandamus awarded.
RUDDY, P. J., and ANDERSON and WOLFE, JJ., concur.